EXHIBIT 99.1 AVINO SILVER & GOLD MINES LTD. T 604.682.3701 Suite 400, 455 Granville Street ir@avino.com F 604.682.3600 Vancouver, BC V6C 1T1 www.avino.com April8,2011 VIA SEDAR To: All applicable Exchanges and Commissions Dear Sirs/Mesdames: Re: Notice of the Meeting and Record Date 2011Annual General and Special Meeting In compliance with National Policy NI54-101 requirements, the following is an advance notice of the meeting of: Issuer Avino Silver & Gold Mines Ltd. ISIN CA0539061030 CUSIP Meeting Date June 23, 2011 Record Date for Notice May 19, 2011 Record Date for Voting May 19, 2011 Beneficial Ownership Determination Date May 19, 2011 Class of Securities Entitled to Receive Notice Common Class of Securities Entitled to Vote Common Type of Meeting Annual General and Special Yours truly, AVINO SILVER & GOLD MINES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary
